department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date uilc cc intl postn-118574-02 internal_revenue_service national_office legal advice date date memorandum for tina k byrd international field manager lmsb attn james guidone international technical advisor from subject elizabeth g beck chief cc intl fsc grouping issue this technical assistance responds to your memorandum dated date requesting advice on the application of the grouping rules in temp sec_1 a -1t c and b -1t this technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be used or cited as precedent issue whether in computing the overall profit percentage limitation on combined taxable_income determined under the marginal_costing method of temp sec_1 b -1t a foreign_sales_corporation fsc must include sale transactions to which the full costing method of temp sec_1 a -1t was applied conclusion when computing the overall profit percentage limitation on combined taxable_income determined under the marginal_costing rules a fsc must include all sale transactions that fall within the same product or product line elected pursuant to temp sec_1 b -1t b ii regardless of whether the full costing method was applied to the sales facts postn-118574-02 taxpayer entered into sales transactions sale sec_1 through with its wholly-owned fsc sale sec_1 through involved product a and sales through involved product b in the aggregate products a and b constitute product line c products a and b and product line c are valid product groupings within the meaning of temp sec_1 a -1t c and all ten sales qualify for a fsc tax exemption under sec_921 taxpayer determined the transfer prices for all ten sales on the basis of product groupings taxpayer used the full costing method to determine the transfer prices for the product a grouping taxpayer used the marginal_costing method to determine the transfer prices for the product b grouping and elected to use product line c as the overall profit percentage grouping the opp product line applicable to product b the issue is whether taxpayer must include product a in the opp product line used to determine the overall profit percentage applicable to product b even though taxpayer applied the full costing method to product a law sec_921 provides an income_tax exemption for a portion of qualifying fsc income if certain prerequisites are met taxpayers may determine the amount of the fsc exemption for a transaction based on transfer prices calculated using the gross_receipts method of sec_925 the combined taxable_income method of sec_925 or the sec_482 actual sale price method of sec_925 sec_923 and temp sec_1 a -1t a the combined taxable_income method may be applied using either the full costing rules of temp sec_1 a -1t c the full costing method or the marginal_costing rules of temp sec_1 b -1t the marginal_costing method combined taxable_income determined under the marginal_costing method may not exceed the overall profit percentage opp limitation which is the product of the foreign trading gross receipt sec_2 that gave rise to the combined taxable_income and the opp temp sec_1 b -1t b generally the full costing and marginal_costing methods apply on a transaction- by-transaction basis sec_927 provides that to the extent provided in regulations fsc provisions that would otherwise apply on a transaction-by-transaction the method grouping rules discussed in this memorandum do not apply to the sec_482 actual sale price method see generally temp sec_1 a -1t see sec_924 for the definition of foreign_trading_gross_receipts opp is defined below postn-118574-02 basis may be applied by taxpayers on the basis of groups of transactions based on product lines or recognized industry or trade usage sec_1 a -1 c i allows taxpayers to elect to group transactions for transfer_pricing purposes method groupings temp sec_1 a -1t c ii through vii contains guidelines for such method groupings one rule is that a product shall be included in only one product line for purposes of this section if a product otherwise falls within more than one product line classification the prohibition against double inclusion temp sec_1 a -1t c ii another rule provides that a product grouping election shall apply to all transactions with respect to that product or product line the full_inclusion_rule temp sec_1 a -1t c iii temp sec_1 b -1t b i provides that the grouping rules of temp sec_1 a -1t c apply for purposes of the marginal_costing method the marginal_costing rules continue however for purposes of determining the overall profit percentage under paragraph c of this section any product or product line grouping permissible under sec_1 a -1t c may be used at the annual choice of the fsc even though it may not be the same item or grouping referred to in subdivision i of this paragraph as long as the grouping chosen for determining the overall profit percentage is at least as broad as the grouping referred to in the above subdivision i of this paragraph a product may be included for this purpose however in only one product group even though under the grouping rules it would otherwise fall in more than one group thus the marginal_costing rules will not apply with respect to any regrouping if the regrouping does not include any product or products that was included in the group for purposes of the full costing method emphasis added temp sec_1 b -1t b ii thus a special product grouping the opp grouping is required for applying the opp to limit transfer prices determined under the marginal_costing method temp sec_1 b -1t b sec_1 a -1 c i describes the procedures for making transfer_pricing grouping elections temp sec_1 a -1t c ii - vii provides substantive rules for transfer_pricing groupings postn-118574-02 the opp is a fraction the numerator of which equals the combined taxable_income of the fsc and its related_supplier from the sale of export_property plus all other taxable_income of its related_supplier from all sales domestic and foreign of such product or product line during the fsc’s taxable_year computed under the full costing method emphasis added temp sec_1 b -1t c i a the denominator of the opp fraction equals t he total gross_receipts determined under sec_1_927_b_-1t of the fsc and related_supplier from all sales of the product or product line emphasis added temp sec_1 b -1t c i b in a case involving sec_1_994-2 - the direct predecessor of the fsc marginal_costing regulations - the united_states tax_court described the function of the opp limitation on marginal_costing oppl as follows the oppl essentially limits the ‘profitability’ of export sales for purposes of computing taxable_income under marginal_costing to the ‘profitability’ of worldwide sales or ‘overall’ profitability of the product or product line determined under a full costing method emphasis added 94_tc_919 aff’d 955_f2d_1037 6th cir cert_denied 506_us_827 the tax_court also observed that the fsc marginal_costing regulations are virtually identical to sec_1_994-2 id pincite see also 984_f2d_416 fed cir observing that the oppl prevented taxable_income after deducting only direct labor and material from exceeding the normal overall profitability of the product in other words the oppl reduces a taxpayer’s combined taxable_income under the marginal_costing method to the amount that would result if the taxpayer’s profit percentage on sales of export_property were equal to its worldwide profit percentage on all sales of the same product or product line discussion examination believes that sales priced under the full costing method may not be included in the oppls applicable to sales priced under the marginal_costing method examination reasons that the inclusion of product a in the opp product line would violate the prohibitions against double inclusion under temp sec_1 a - 1t c ii and b -1t b ii in addition examination suggests the inclusion of product a in the opp product line improperly enables taxpayer to apply the full postn-118574-02 costing method to higher-profit sales while simultaneously using such sales to bootstrap lower-profit sales under the marginal_costing method the legislative histories of the fsc provisions and the predecessor domestic_international_sales_corporation provisions do not address this issue therefore we must analyze the language of the fsc grouping rules i basic mechanics of fsc transfer_pricing and grouping rules the full costing method applies on a transaction-by-transaction basis unless the taxpayer elects to group its transactions on the basis of products or product lines sec_1 a -1 c i generally product groupings must conform to the rules provided in temp sec_1 a -1t c ii through vii among these rules are the full_inclusion_rule and the prohibition against double inclusion a taxpayer’s method grouping for purposes of the full costing method also applies for purposes of the marginal_costing method temp sec_1 b - 1t b i under the marginal_costing method the oppl reduces a taxpayer’s marginal_costing combined taxable_income on sales of an item or product grouping to an amount that reflects the taxpayer’s worldwide profit percentage on all sales of the opp product grouping that includes the item or product thus an opp grouping is required in order to calculate the opp the opp grouping rules contain a prohibition against double inclusion similar to the prohibition that applies to method groupings temp sec_1 b -1t b ii where a taxpayer applies the marginal_costing method to an item or product grouping the related opp grouping must include all of the sales included in such method grouping and may include sales that were not included in the method grouping the broadness rule temp sec_1 b -1t b ii in addition temp sec_1 b -1t c i provides that for the purpose of calculating the opp a taxpayer must include the taxable_income and gross_receipts from all sales in the numerator and denominator of the opp respectively the all-products requirement in other words the broadness rule and the all-products requirement in the marginal_costing regulations specify - without qualification - that all constituent sales of a valid opp grouping must be included in the opp fraction postn-118574-02 ii analysi sec_5 a the prohibition against double inclusion in the fact pattern taxpayer had three groupings - product a product b and the opp product line at first glance the prohibition against double inclusion appears to be a potential issue in this scenario because taxpayer included each of its transactions in two groupings - a method grouping and an opp grouping a closer examination reveals that the inclusion of a valid method grouping such as product a within a valid opp grouping such as the opp product line does not violate the prohibition against double inclusion we observe that the fsc transfer_pricing regulations provide two parallel prohibitions against double inclusion the prohibition in temp sec_1 a - 1t c ii applies to method groupings whereas the prohibition in temp sec_1 b -1t b ii applies to opp groupings although the two prohibitions are materially similar they apply in different contexts the method grouping prohibition prevents the inclusion of a transaction in more than one method grouping the opp grouping prohibition prevents the inclusion of a sale in more than one opp grouping method groupings form the base for application of the full costing or marginal_costing method on the basis of product groups while opp groupings form the base of the limitation on the marginal_costing method whether such method is applied on a transaction-by-transaction or group basis considering this important distinction between method groupings and opp groupings we do not believe that their respective prohibitions against double inclusion should be read together to require that sales included in a full costing method grouping be excluded from opp groupings we find support for our view in the plain language of the marginal_costing regulations for example the broadness rule_of temp sec_1 b - 1t b ii contains two requirements for opp groupings an opp grouping may be broader than the method grouping to which it is being applied and the marginal_costing method may not be used if the opp grouping does not include all of the items or products included in the method grouping to which it is being applied in simple terms an opp grouping must contain the sales included in the method grouping to which the opp will be applied and it may also contain additional sales thus the the following analysis would be the same if taxpayer applied the gross_receipts method or sec_482 method to product a instead of the full costing method except that the sec_482 method applies only on a transaction-by-transaction basis see footnote above the opp product line is the same as product line c which consists of products a and b postn-118574-02 marginal_costing rules permit taxpayer to apply an opp grouping to product b that is broader than product b accordingly we consider the opp product line to be a valid opp grouping for product b because it contains all of the transactions included in product b and because the expansion of the opp grouping to include product a is expressly permitted by the broadness rule once taxpayer elected to combine products a and b to form the opp product line grouping for product b the all-products requirement of temp sec_1 b -1t c i compelled taxpayer to include all sales from products a and b in the opp product line the all-products requirement parallels the full_inclusion_rule of temp sec_1 a -1t c iii which requires full inclusion of transactions in all groupings taken together the broadness rule the all-products requirement and the full_inclusion_rule suggest that the prohibition against double inclusion does not disqualify otherwise includible valid method groupings from valid opp groupings to deny inclusion of product a within the opp product line would ignore all three of these grouping rules we find additional support for our view in the function of the oppl within the framework of the marginal_costing rules as the tax_court and federal_circuit observed in the brown-forman and dow corning cases respectively the oppl limits the profitability of fsc sales of an item product or product line to no more than the taxpayer’s worldwide profitability on all sales of an opp grouping that includes such item product or product line in order to properly achieve this specific limitation the opp must reflect all properly includible sales regardless of whether the sales were priced under the full costing method exclusion of a product a sale from the opp product line would improperly distort the calculation of worldwide profitability we note that the double inclusion issue is not relevant where fsc transfer prices are determined on a transaction-by-transaction basis rather than on the basis of groups that is if taxpayer had applied the full costing and marginal_costing methods on a transaction-by-transaction basis the prohibition against double inclusion would have been inapplicable because taxpayer would have used only one grouping - the opp grouping thus our view yields consistent opp calculations regardless of this analysis is not restricted to situations involving only two products for example this analysis would apply similarly where a product line includes three products two of which are priced under the full costing method and one of which is priced under the marginal_costing method or two of which are priced under the marginal_costing method and one of which is priced under the full costing method double inclusion is a logical impossibility where a taxpayer has only one grouping - in this altered fact pattern it is the opp grouping postn-118574-02 whether a taxpayer applies a transfer_pricing method on a transaction-by-transaction or group basis b high-profit bootstrapping examination also expresses a concern that the inclusion of full costing method sales in opp groupings improperly enables higher-profit sales to bootstrap lower-profit sales resulting in a higher opp and thus greater fsc benefits we believe that the relative profitability of sale transactions is not relevant in determining the validity of opp groupings similarly the fact that one product grouping will generate greater fsc benefits than another product grouping does not factor into the validity of an opp grouping the marginal_costing regulations expressly state that taxpayers may use any opp grouping that conforms to the rules of temp sec_1 a -1t c and includes the marginal_costing method item or grouping the opp grouping must however comply with among other requirements the broadness rule the marginal_costing rules do not restrict inclusion of products in opp groupings on the basis of profitability on the contrary the opp formula reflects the worldwide profitability of the opp grouping by averaging sales of varying profitability please call the branch at if you have any further questions elizabeth g beck chief branch office of the associate chief_counsel international the well-established principle that tax deduction provisions must be construed narrowly is inapplicable in this case because we believe the plain language of the marginal_costing rules leaves no room for interpretation see eg napp systems inc v commissioner t c memo in a case involving the predecessor domestic_international_sales_corporation regulations construing the grouping regulations narrowly since the regulation results in a tax deduction
